I concur. In concurring with the opinion and in the judgment I am constrained to remark that there should be legislative action limiting the sum possible of recovery in some cases of negligence. Under conditions that gave rise to the common law the recovery by an employer for an injury to a servant through negligence could not have reached a very high figure. Under the prevailing contractual value of specialists and of artists an injury to such an one would not only impose a duty upon the tort-feasor of compensating dependents, but of compensating those interested in the contract. Examples could readily be given. The law of negligence is not generally punitive; and even if it were, an injury to an artist of great ephemeral popularity should not present the possibility of financially wrecking an ordinarily successful citizen. Reasonable protection by insurance in these days of accidents is practicable only against the payment of damages for injuries inflicted upon persons in the ordinary strata of life.